Citation Nr: 1526254	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  12-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for headaches, claimed as secondary to a cervical spine disorder.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1991 to July 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the RO in Cleveland, Ohio.

The Veteran requested a Board hearing, which was scheduled to be conducted at the RO in January 2013.  However, in November 2012, prior to the date of the hearing, the Veteran withdrew his request.  

In November 2013, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  No current chronic right knee disorder is etiologically related to service.

2.  No current chronic cervical spine disorder is etiologically related to service.  

3.  Arthritis did not become manifest within one year of service.

4.  Headaches are not related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in service; chronic arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A cervical spine disorder was not incurred in service; chronic arthritis of the cervical spine is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  Headaches were not incurred in service and are not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for disorders of the right knee and cervical spine on the basis that each is related directly to injuries incurred in service.  He is seeking service connection for a chronic disorder manifested by headaches on the basis that it is secondarily related to his cervical spine disorder.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regarding the Veteran's assertion that headaches are secondarily related to a cervical spine disorder, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

On a VA Form 21-526 received at the RO in Cleveland on October 1, 2010, the Veteran reported that a right knee disability began in August 1993, and was treated from 1992 to present by Dr. Anderson.  He also reported that a head and neck disability began December 20, 1994, and was treated from February 25, 1995 to present by Dr. Anderson and at the Base Hospital at Fort Benning Georgia.  According to the Veteran's account, "I was injured in Iraq when a [t]railer fell on my leg.  I[t] injured [t]endons + ligaments around my right [k]nee.  This happened at K[ho]bar Towers in Saudi Arabia in la[t]e 1992.  Was [t]reated in field hospital."  He also reported that "I was hit on [t]he [h]ead @ F[t] Benning, Ga.  My [n]eck was [a]lready bothering me from [w]orking [o]ut @ F[t] Benning [o]n Dec 20, 1994."

On VA examination in April 2011, the Veteran reported that he never had any headaches prior to being struck with a "pogo stick" (the Board observes that this is a possible reference to a pugil stick) in basic training.  According to the Veteran, he remained conscious, but had headaches from that point forward.  These headaches intensified until he got hit by a bottle in the head while off the base and off duty.  He remained conscious at that time as well.  

Lay statements were provided in October 2010 from the Veteran's family members.  The Veteran's father recounted the Veteran's complaint of a knee injury he got in Iraq.  He also noted that the Veteran has been to the doctor about his back and neck, and was told he has a deteriorating disc in his neck.  The Veteran's wife noted that she had been married to the Veteran for the last 13 years (since 1997), and during this time, he had complained of neck and back pain, and his right knee hurt in the cooler weather.  She also noted that his knee had given out on walking down steps and it hurt when on his feet for several hours at a time.  The Veteran also submitted a statement in which he asserted that he had problems with his knee since he got out of the military.  

Service treatment records include an emergency treatment note from Martin Army Community Hospital at Fort Benning, Georgia dated February 25, 1994, at 0240.  According to that report, the Veteran had a fight at a local club and incurred two superficial lacerations to the head as well as a lump on the right side of the head.  Another treatment report that same date notes a complaint of a laceration to the head associated with the Veteran's complaint of being hit in head with a bottle.  There was no loss of consciousness or dizziness.  There was a small laceration noted in the right temporal/parietal area, and a mild contusion in the right temporal/parietal area.  

An Acute Medical Care Note of December 20, 1994 reveals complaint of pain in the neck for one week with no history of head or neck trauma.  The Veteran complained of sharp neck pain from the middle of the head down to the shoulder blade area.  He reported that it was probably the result of "preacher curls" he was doing the previous week.  The assessment was a minor cervical strain.  

An October 28, 1998 treatment note reveals that the Veteran was seen for a right leg injury incurred 72 hours prior.  He complained of soreness and tenderness.  On examination, there was swelling and some discoloration in the quadriceps area.  An October 28, 1998 Sick Call slip indicates an injury to the right leg.  Duty restrictions were prescribed for three weeks.  A November 2, 1993 follow-up appointment reveals swelling of the right knee from the right medial kneecap to the right inner thigh.  Exercise was prescribed to prevent calcification.  A November 8, 1993 follow-up reveals that swelling had gone down, but the knee was tender and painful.  Range of motion was much improved.  

The report of medical examination at service separation in May 1995 reveals normal clinical findings for the head, neck, and lower extremities.  The report of medical history at service separation shows a notation that the Veteran was hospitalized for two days after a right knee injury in August 1993.  There was no fracture or surgery.  Reportedly there had been no problem since the injury.  The Veteran reported no history of, or current, swollen or painful joints, bone, joint, or other deformity, lameness, arthritis, rheumatism, bursitis, trick or locked knee, or broken bones.  He also reported no history of, or current, frequent or severe headaches, head injury, or periods of unconsciousness.  

After service, there is no evidence of complaint or treatment for a right knee or cervical spine disorder for more than a decade.  Records from Aultman Health Foundation reveal treatment for neck pain and headaches from 2003 to 2006.  The Veteran was seen in May 2003 for headaches experienced for the prior two weeks.  The diagnosis was tension headaches and stress.  The Veteran also reported chronic neck pain.  In December 2003, the Veteran was treated for a cervical spine strain following an altercation at the Veteran's work (a correctional facility).  The Veteran's head was injured in a bump against the wall.  He immediately noted neck pain.  In March 2004, the Veteran was seen after breaking up a fight at work when several people fell on him and he was knocked down.  He twisted his neck and was complaining of more neck pain.  Diagnoses included a cervical/neck strain.  X-rays of the cervical spine in March 2004 showed degenerative changes, but no osseous abnormalities.  X-rays of the right knee were normal.  

In June 2004, the Veteran was treated after having been knocked down while trying to break up a fight at work.  He reported immediate pain in his right knee, which was noted to be swollen.  The Veteran described a prior injury to the knee while he was in the military, but stated that the in-service injury "had healed completely prior to today's event."  The examiner found that the 2004 injury was likely a combined twisting and contusion-type mechanism.  A January 2013 Primary Care Progress Note includes a diagnosis of "chronic knee pain, MRI suggested early chondromalacia."

The Veteran was treated for headaches and/or neck pain in December 2004, September 2005, and February 2006.  At the time of the February 2006 treatment, the Veteran reported having headaches for the prior month, corresponding to when he stopped taking thyroid medication.  He wondered if this could cause the headaches.  A brain MRI showed only some paranasal sinus disease, which was thought unlikely to be the cause of his headaches.  In September 2007, the Veteran again complained of sinus pressure and head pain.  A January 2013 Primary Care Progress Note includes a diagnosis of cervicalgia as well as a questioned diagnosis of "chronic headache-? DDD or migraine."

A January 2012 Canton Primary Care Progress Note reveals complaint of right knee pain.  The Veteran reported that this knee "Went out" and feels like a rubber band is around the lower knee.  X-rays were negative.  A February 2012 addendum reads: "[r]adiology doesn't see good evidence for any tear in the knee; does see evidence of early arthritis."  MRI of the right knee in February 2012 reveals the medial collateral, lateral collateral, anterior and posterior cruciate ligaments are intact.  No abnormal signal was seen within them.  The posterior horn of the medial meniscus was not well identified for evaluation.  There was a horizontal intermediate-strength signal in the anterior horn of the lateral meniscus which did not extend into the articulating surface.  This was found to be consistent with degenerative change.  There was minimal irregularity of the cartilage between the patella and femur.  No other significant findings were revealed.  The diagnosis was rule out early chondromalacia.  

The Veteran was afforded a VA examination in April 2011 to evaluate his headaches.  The Veteran complained of headaches which were thought by the examiner to be best classified as tension type, of an intermittent variety.  There was no clinical evidence of any restriction or generation of significant pain upon any degree of motion of the neck.  There was no degree of functional loss in the neck or the head which was evidenced on examination.  As well there was no evidence of pain, fatigue, weakness, or lack of endurance following repetitive use of the neck.  The examiner was unable to state without resorting to speculation that there was any direct causal relationship between the incident of being struck in the head with a bottle and current head and neck complaints given the fact that he has mild degenerative changes in the cervical spine and tension type headaches which are otherwise believed to be primary and therefore unrelated to his foraminal narrowing condition.  

The Veteran was provided an examination by a VA orthopedist in April 2011 to determine the nature and etiology of any current right knee disorder.  The examination was normal.  X-rays revealed no evidence of acute osseous abnormality or significant degenerative change.  It was the examiner's opinion that there is no residual of any knee injury that occurred in service.

A VA examination of cervical spine was also conducted in March 2012.  The examiner noted evidence of a job injury to the neck in December 2003 while working at a juvenile detention center, and that he was issued a cervical collar after the neck injury.  In addition, she noted that, during 2006, the Veteran was ordered physical therapy for neck pain.  The examiner opined that, due to intervening injuries, it is less likely as not that the current neck condition is related to the neck injury while working out while in the military in 1994.  

The report of a VA examination of the cervical spine in February 2014 incudes diagnoses of cervical strain and intervertebral disc syndrome.  The examiner noted that records show degenerative disc disease of the neck, and that the Veteran had other neck injuries as well.  The examiner opined that it is less likely as not that his current neck problem is the same as in service, but rather represents natural age progression.  

The report of a VA examination of the claimed headaches in February 2014 includes the diagnosis of headaches of "intermittent variety."  The Veteran reported that headaches start at the neck or base of skull and radiate up past the ears to the temples.  These occur once monthly to every other month.  The examiner found that the Veteran does not have characteristic prostrating attacks of migraine headache pain.  The examiner noted that the headaches are claimed to be related to an injury in basic training and later being struck by a bottle in 1995 while in the military.  The examiner found that the cervical degenerative disc disease was more likely than not related to normal age progression and a job injury to his neck after the military in December 2003.  With citation to medical treatise evidence associating headaches with neck pain, the examiner opined that it is less likely than not that the headaches are secondary to the "pogo stick" or bottle injury, and more likely than not due to, or emanating from, his cervical neck pathology.  

The report of a VA examination of the right knee in February 2014 includes the diagnosis of knee strain.  The examiner noted that electronic records show that the injury to the right knee resolved in 1995 and x-rays were normal.  Therefore, the examiner opined that it is less likely as not that his current right knee complaint is the same as in service.  

There is no medical opinion that purports to relate any current cervical spine disorder or headaches directly to service.  The statement from the Veteran's wife has been considered; however, it does not relate a neck disorder or headaches directly to service, but only addresses the period since approximately 1997.  While the Veteran's assertions are evidence to be considered, his assertions do not account for the normal clinical findings for the head and neck at service separation or his assertion at that time that he had no current frequent or severe headaches, swollen or painful joints, bone, joint, or other deformity, arthritis, rheumatism, or bursitis.  In contrast, these findings and assertions are consistent with the VA opinions finding no relationship between any injury in service and the current disabilities.  Moreover, to the extent the Veteran asserts that current findings of arthritis are associated with a remote in-service injury, these assertions are not competent evidence, as establishing the etiology of a disease process such as arthritis is not capable of lay observation, but requires medical knowledge.  

There is no medical opinion that purports to relate a right knee disorder to service. The Board has considered the accounts provided by the Veteran's father and wife; however, these do not link a current disability to service.  The assertion of the Veteran's father that the Veteran complained of a knee injury he got in Iraq is uncontested.  A knee injury is documented in the service treatment records.  Also uncontested are the assertions of the Veteran's wife as to current knee symptoms.  These assertions are not probative of a nexus between current symptoms and the in-service injury.  The Board must also consider the Veteran's assertion that he has had problems with his knee since he got out of military; however, this is directly contradicted by his earlier statements, notably, the service separation report of medical history, and his report to a medical professional in June 2004 after a work injury that, following the service injury, the knee "had healed completely prior to today's event."  This account, given to a medical treatment provider in conjunction with evaluation and treatment of the knee, is accorded greater credibility than the more recent account made to VA in conjunction with the current claim for benefits.  

The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation and in June 2004, when the Veteran presented his account to VA, he was seeking VA benefits rather than medical treatment and evaluation.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also notes that the Veteran has not been consistent in his history of the in-service knee injury.  In contrast to the account noted above, in an August 2011 outpatient note, he reported that his knee was injured at same time as his right ankle.  The Board notes that the October 30, 1991 injury report indicates that the Veteran complained of pain in the right ankle for 5 days.  There was no report of knee symptoms at that time.  This post-injury report is a time in which it is reasonable to expect that all symptoms of the injury would be reported so that appropriate treatment could be provided.  The fact that knee pain was not noted is persuasive evidence that the Veteran was not experiencing knee pain at that time.  Again, the differing accounts provided by the Veteran as to the onset of his knee disorder reduce the credibility of his recent account, and reinforce the account he provided in June 2004 and at service separation.  

Regarding the applicability of the presumption of service connection for certain chronic diseases, such as arthritis, the Board notes that there is no manifestation of arthritis to a compensable degree within one year of service separation.  X-rays of the right knee were normal as late as 2011, and arthritis noted in 2012 was described as "early."  The first diagnosis of arthritis of the cervical spine does not appear until 2004.  Accordingly, the Board finds that the presumption under 38 C.F.R. §§ 3.307, 3.309 is not for application.   

In sum, the evidence deemed most credible and persuasive relates the Veteran's right knee and neck disorders to post-service work injuries.  While his headaches have been related to the cervical spine disorder, this is not a service-connected disability.  Based on the facts found, the Board must conclude that service connection for claimed disabilities of the right knee and cervical spine, and for headaches, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2010, November 2010, and January 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained thorough medical examinations regarding each claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by provide additional notice to the Veteran in January 2014, and by obtaining outstanding medical records, to include the February 2012 right knee MRI report.  The RO also obtained a VA examination of the right knee in December 2014, and the examiner addressed the existence and identity of the current knee disorder, and addressed whether the disorder was incurred in or as a result of the Veteran's active duty service (finding this less likely than not).  In so doing, the examiner commented on whether the Veteran's documented right knee injury and complaints of right knee pain in-service were the precursor to his current disability (finding it less likely as not that his current right knee complaint is the same as in service).  The examiner also discussed the Veteran's complaints of right knee pain during the post-service period.  

In addition, the RO obtained an addendum opinion to supplement the March 2012 report.  The addendum addressed whether it is at least as likely as not (a 50 percent or better probability) that any currently present neck disability is etiologically related to the Veteran's active service (finding it less likely as not that his current neck problem is the same as in service, but rather natural age progression).  The addendum addressed the February 1995 in-service incident when the Veteran was struck on the head with a bottle (mentioned in headaches report), the X-ray findings of degenerative changes (noting that imaging studies indicate arthritis, and DDD of the neck and back), and the Veteran's statements regarding his symptoms in service and his statements of continuous neck symptoms since (also mentioned in headaches report).  While the Board's instructions required an opinion regarding headaches "only if a positive opinion is obtained with regard to the Veteran's neck disability," and such opinion was not "positive," the addendum includes the opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's headaches were caused (proximately due to) or chronically worsened (aggravated) by his neck disability.  The Board finds that substantial compliance with the Board's remand instructions has been provided.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the(se) claim(s) that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.









CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for a right knee disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


